Citation Nr: 0606170	
Decision Date: 03/03/06    Archive Date: 03/14/06

DOCKET NO.  04-41 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.	Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.	Entitlement to service connection for arteriosclerotic 
coronary artery disease.   

3.	Entitlement to service connection for a disability 
manifested by loss of feeling in the arms and hands.  

4.	Entitlement to service connection for a dental disorder, 
for the purpose of obtaining VA outpatient treatment.  

5.	Entitlement to an increased (compensable) rating for 
bilateral hearing loss.  

6.	Entitlement to a total rating by reason of individual 
unemployability due to service connected disabilities.  




REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse and his friend


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from November 1980 to July 
1992.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the Pittsburgh, Pennsylvania, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The veteran testified at a video-conference hearing before a 
Member of the Board in September 2005.  

The issues of service connection for PTSD, arteriosclerotic 
heart disease, a disability manifested by loss of feeling in 
the arms and hands and a total rating by reason of individual 
unemployability are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

The veteran and his representative have raised the issue of 
service connection for tinnitus.  That issue has not been 
developed for appellate review, is not inextricably 
intertwined with the issues before the Board, and is referred 
to the RO for initial consideration.  See Kellar v. Brown, 6 
Vet. App. 157 (1994).


FINDINGS OF FACT

1.	It is not shown that the veteran, who received significant 
dental treatment in service not within 90 days of separation, 
was notified of the need to apply for VA dental treatment 
within 90 days of discharge from service.  

2.	The veteran's hearing acuity is manifested by average pure 
tone thresholds at 1,000, 2,000, 3,000, and 4,000 hertz of 50 
decibels in the right ear and 46 decibels in the left ear, 
with speech recognition ability 84 percent correct in the 
right ear and 80 percent correct in the left ear.  


CONCLUSIONS OF LAW

1.	The criteria for service connection for VA outpatient 
dental treatment on a one-time completion basis have been met.  
38 U.S.C.A. § 1110, 1131, 1712(a)(2) (West 2002); 38 C.F.R. 
§§ 3.381, 17.161 (2005).  

2.	The criteria for a compensable rating for bilateral 
hearing loss have not been met.  38 U.S.C.A. § 1155 (West 
2005); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, 
the Court held that a notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must accomplish the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Id.

In VCAA letters dated in July 2002 and May 2004, the RO 
notified the appellant of the information and evidence 
necessary to substantiate the claim, the information and 
evidence that VA would seek to provide, and the information 
and evidence the appellant was expected to provide.  In 
addition, the RO asked the appellant to submit any evidence 
in his possession that pertains to the claim.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Dental disorder

The veteran is seeking service connection for dental 
disabilities for the purpose of obtaining VA outpatient 
dental treatment.  Service connection of dental conditions 
will be established under these circumstances:

    (a) Treatable carious teeth, replaceable missing teeth, 
dental or alveolar abscesses, and periodontal disease will be 
considered service-connected solely for the purpose of 
establishing eligibility for outpatient dental treatment as 
provided in Sec. 17.161 of this chapter [ 38 C.F.R.].
    (b) The rating activity will consider each defective or 
missing tooth and each disease of the teeth and periodontal 
tissues separately to determine whether the condition was 
incurred or aggravated in line of duty during active service. 
When applicable, the rating activity will determine whether 
the condition is due to combat or other in-service trauma, or 
whether the veteran was interned as a prisoner of war.
    (c) In determining service connection, the condition of 
teeth and periodontal tissues at the time of entry into 
active duty will be considered. Treatment during service, 
including filling or extraction of a tooth, or placement of a 
prosthesis, will not be considered evidence of aggravation of 
a condition that was noted at entry, unless additional 
pathology developed after 180 days or more of active service.
    (d) The following principles apply to dental conditions 
noted at entry and treated during service:
    (1) Teeth noted as normal at entry will be service-
connected if they were filled or extracted after 180 days or 
more of active service.
    (2) Teeth noted as filled at entry will be service-
connected if they were extracted, or if the existing filling 
was replaced, after 180 days or more of active service.
    (3) Teeth noted as carious but restorable at entry will 
not be service-connected on the basis that they were filled 
during service. However, new caries that developed 180 days 
or more after such a tooth was filled will be service-
connected.
    (4) Teeth noted as carious but restorable at entry, 
whether or not filled, will be service-connected if 
extraction was required after 180 days or more of active 
service.
    (5) Teeth noted at entry as non-restorable will not be 
service-connected, regardless of treatment during service.
    (6) Teeth noted as missing at entry will not be service 
connected, regardless of treatment during service.
    (e) The following will not be considered service-
connected for treatment purposes:
    (1) Calculus;
    (2) Acute periodontal disease;   
    (3) Third molars, unless disease or pathology of the 
tooth developed after 180 days or more of active service, or 
was due to combat or in-service trauma; and
    (4) Impacted or malposed teeth, and other developmental 
defects, unless disease or pathology of these teeth developed 
after 180 days or more of active service.
    (f) Teeth extracted because of chronic periodontal 
disease will be 
service-connected only if they were extracted after 180 days 
or more of 
active service.  38 C.F.R. § 3.381.

Outpatient dental treatment may be authorized by the Chief, 
Dental Service, for beneficiaries defined in 38 U.S.C.A. 
§ 1712(b) and 38 C.F.R. § 17.93 to the extent prescribed and 
in accordance with the applicable classification and 
provisions set forth in this section.
    (a) Class I. Those having a service-connected compensable 
dental disability or condition, may be authorized any dental 
treatment indicated as reasonably necessary to maintain oral 
health and masticatory function. There is no time limitation 
for making application for treatment and no restriction as to 
the number of repeat episodes of treatment.
    (b) Class II. (1)(i) Those having a service-connected 
noncompensable dental condition or disability shown to have 
been in existence at time of discharge or release from active 
service, which took place after September 30, 1981, may be 
authorized any treatment indicated as reasonably necessary 
for the one-time correction of the service-connected 
noncompensable condition, but only if:
    (A) They served on active duty during the Persian Gulf 
War and were discharged or released, under conditions other 
than dishonorable, from a period of active military, naval, 
or air service of not less than 90 days, or they were 
discharged or released under conditions other than 
dishonorable, from any other period of active military, 
naval, or air service of not less than 180 days;
    (B) Application for treatment is made within 90 days 
after such discharge or release.
    (C) The certificate of discharge or release does not bear 
a certification that the veteran was provided, within the 90-
day period immediately before such discharge or release, a 
complete dental examination (including dental X-rays) and all 
appropriate dental treatment indicated by the examination to 
be needed, and
    (D) Department of Veterans Affairs dental examination is 
completed within six months after discharge or release, 
unless delayed through no fault of the veteran.
    (ii) Those veterans discharged from their final period of 
service after August 12, 1981, who had reentered active 
military service within 90 days after the date of a discharge 
or release from a prior period of active military service, 
may apply for treatment of service-connected noncompensable 
dental conditions relating to any such periods of service 
within 90 days from the date of their final discharge or 
release.
    (iii) If a disqualifying discharge or release has been 
corrected by competent authority, application may be made 
within 90 days after the date of correction.
    (2)(i) Those having a service-connected noncompensable 
dental condition or disability shown to have been in 
existence at time of discharge or release from active 
service, which took place before October 1, 1981, may be 
authorized any treatment indicated as reasonably necessary 
for the one-time correction of the service-connected 
noncompensable condition, but only if:
    (A) They were discharged or released, under conditions 
other than dishonorable, from a period of active military, 
naval or air service of not less than 180 days.
    (B) Application for treatment is made within one year 
after such discharge or release.
    (C) Department of Veterans Affairs dental examination is 
completed within 14 months after discharge or release, unless 
delayed through no fault of the veteran.
    (ii) Those veterans discharged from their final period of 
service before August 13, 1981, who had reentered active 
military service within one year from the date of a prior 
discharge or release, may apply for treatment of service-
connected noncompensable dental conditions relating to any 
such prior periods of service within one year of their final 
discharge or release.
    (iii) If a disqualifying discharge or release has been 
corrected by competent authority, application may be made 
within one year after the date of correction.
    (c) Class II (a). Those having a service-connected 
noncompensable dental condition or disability adjudicated as 
resulting from combat wounds or service trauma may be 
authorized any treatment indicated as reasonably necessary 
for the correction of such service-connected noncompensable 
condition or disability.
    (d) Class II(b). Those having a service-connected 
noncompensable dental condition or disability and who had 
been detained or interned as prisoners of war for a period of 
less than 90 days may be authorized any treatment as 
reasonably necessary for the correction of such service-
connected dental condition or disability.
    (e) Class II(c). Those who were prisoners of war for 90 
days or more, as determined by the concerned military service 
department, may be authorized any needed dental treatment.
    (f) Class IIR (Retroactive). Any veteran who had made 
prior application for and received dental treatment from the 
Department of Veterans Affairs for noncompensable dental 
conditions, but was denied replacement of missing teeth which 
were lost during any period of service prior to his/her last 
period of service may be authorized such previously denied 
benefits under the following conditions:
    (1) Application for such retroactive benefits is made 
within one year of April 5, 1983.
    (2) Existing Department of Veterans Affairs records 
reflect the prior denial of the claim.  All Class IIR 
(Retroactive) treatment authorized will be completed on a fee 
basis status.
    (g) Class III. Those having a dental condition 
professionally determined to be aggravating disability from 
an associated service-connected condition or disability may 
be authorized dental treatment for only those dental 
conditions which, in sound professional judgment, are having 
a direct and material detrimental effect upon the associated 
basic condition or disability.
    (h) Class IV. Those whose service-connected disabilities 
are rated at 100% by scheduler evaluation or who are entitled 
to the 100% rate by reason of individual unemployability may 
be authorized any needed dental treatment.
    (i) Class V. A veteran who is participating in a 
rehabilitation program under 38 U.S.C. chapter 31 may be 
authorized such dental services as are professionally 
determined necessary for any of the reasons enumerated in 
Sec. 17.47(g).
    (j) Class VI. Any veterans scheduled for admission or 
otherwise receiving care and services under chapter 17 of 38 
U.S.C. may receive outpatient dental care which is medically 
necessary, i.e., is for dental condition clinically 
determined to be complicating a medical condition currently 
under treatment.  38 C.F.R. § 17.161.  

Review of the service dental records shows that the veteran 
received significant dental treatment for numerous teeth 
during his period of service.  In testimony received at his 
formal hearing in September 2005 the veteran stated that he 
had never been notified of his options regarding VA dental 
treatment, including the need to apply for VA outpatient 
dental treatment on a timely basis.  He stated that he had, 
following service, visited a private dentist when all of his 
teeth were removed and replaced by prosthesis, but that the 
dentures were ill-fitting and not suitable.  His wife stated 
that he did not wear the dentures that he had been given.  

In general, under the law applicable to VA outpatient dental 
treatment, a veteran is eligible if he submits an application 
to receive such treatment within 90 days of his discharge 
from service and he has not received such treatment within 90 
days prior to his discharge, as certified on his Certificate 
for Release or Discharge from Active Duty (DD Form 214).  
Review of this form gives no indication that the veteran 
received such treatment shortly before his discharge from 
active duty.  The law also provides that the service 
department must notify its members of the time limit for 
application of dental benefits.  38 U.S.C.A. § 1712(2).  If 
there is no indication of such notification, the 90 day time 
limit does not begin.  Mays v. Brown, 5 Vet. App. 302.  

The veteran's service records do not contain a statement from 
the service department that provided notification of the time 
limits on VA outpatient dental treatment.  The veteran as 
testified that he was not provided any information regarding 
that treatment.  The veteran received extensive dental work 
while on active duty.  Under these circumstances, service 
connection for VA outpatient dental treatment on a one-time 
completion basis is warranted.  To this extent, the appeal is 
granted.  

Hearing loss

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  

For evaluation of hearing impairment, examinations are 
conducted using the controlled speech discrimination test 
together with the results of pure tone audiometry testing.  A 
numeric designation of impaired efficiency is then assigned 
based upon the results of these tests and a percentage 
evaluation is reached by correlating the results for each ear.  
38 C.F.R. § 4.85 and Tables VI, VIa, and VII.

When the puretone threshold at each of the four specified 
frequencies is 55 decibels or more, the rating specialist will 
determine the Roman numeral designation for hearing impairment 
from either Table VI or Table Via, whichever results in the 
higher numeral.  Each ear will be evaluated separately.  When 
the puretone threshold is 30 decibels or less at 1000 hertz, 
and 70 decibels or more at 2000 hertz, the rating specialist 
will determine the Roman numeral designation for hearing 
impairment form either Table VI or Table Via, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral.  Each ear will be 
evaluated separately.  38 C.F.R. § 4.86.

An audiometric evaluation was conducted for compensation 
purposes for the VA in December 2002.  At that time, the 
veteran's organic hearing acuity shown to be as follows:

Hertz
1000
2000
3000
4000
Right ear
25
35
70
75
Left ear
25
35
55
75

Thus, his acuity was manifested by average pure tone 
thresholds at 1,000, 2,000, 3,000, and 4,000 hertz of 50 
decibels in the right ear and 46 decibels in the left ear.  
Speech recognition ability 84 percent correct in the right ear 
and 80 percent correct in the left ear.  

The assignment of a disability rating for hearing impairment 
is derived by a mechanical application of the rating schedule 
to the numeric designations assigned after audiometric 
evaluations are rendered.  Lendenmann  v. Principi, 3 Vet. 
App. 345 (1992).  In the instant case, the application of the 
rating schedule to the pertinent facts demonstrates that a 
compensable evaluation is not warranted for a bilateral 
hearing loss. 


ORDER

Service connection for dental disability for the purpose of 
obtaining VA outpatient dental treatment on a one-time 
completion basis is granted.  

An increased rating for bilateral hearing loss is denied.  


REMAND

The veteran is seeking service connection for a variety of 
disorders as well as a total rating by reason of individual 
unemployability due to service connected disabilities.  The 
latter issue must be held in abeyance pending the development 
ordered herein.  

At his hearing on appeal, the veteran indicated that he had 
received treatment at the VAMC in Altoona, Pennsylvania since 
his discharge from service in 1992.  While some records from 
this facility have been obtained, it is believed that an 
additional search should be conducted prior to appellate 
review as they would be probative on the issues of service 
connection.  

Regarding issue of service connection for PTSD, it is noted 
that the veteran has been diagnosed as having this disease by 
a VA physician who relates it to the stressors that the 
veteran claims to have sustained while in service in the 
Persian Gulf, primarily the digging and burying of bodies in 
mass graves.  These are, essentially, stressors that are not 
combat related and, therefore, must be independently 
verified.  Zarycki v. Brown, 6 Vet. App. 91 (1993); West v. 
Brown, 7 Vet. App. 70 (1994).  As part of his substantive 
appeal, the veteran submitted a statement indicating that he 
had performed this function beginning in February 1991 and 
lists the units to which he was attached at that time.  The 
Board believes that this information may be utilized to 
verify the veteran's stressor claims.  

Under these circumstances, the claim is remanded for the 
following.  

1.  The RO should contact the VAMC in 
Altoona, Pennsylvania and request that a 
search be conducted for records of 
treatment that the veteran might have 
received since 1992.  Copies of all 
treatment records should then be forwarded 
to the Board for association with the 
claims file.  

2.  The RO should contact the U.S. Army 
and Joint Services Records Research 
Center (JSRRC), or other appropriate 
organization, which should be requested 
to provide any information available 
which might corroborate the veteran's 
alleged stressors and any other sources 
that may have pertinent information.

3.  Thereafter, the RO should readjudicate 
the remaining issues on appeal.  If the 
determination remains unfavorable to the 
veteran, he should be provided with a 
supplemental statement of the case (SSOC) 
that addresses all relevant actions taken on 
the claims for benefits, to include a summary 
of the evidence and applicable law and 
regulations considered.  The veteran should 
be given an opportunity to respond to the 
SSOC prior to returning the case to the Board 
for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


